NUMBER 13-17-00481-CR

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


ADRIAN CAMPOS,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                        Appellee.


                      On appeal from the 319th District Court
                            of Nueces County, Texas.


                            MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
             Memorandum Opinion by Justice Rodriguez

          By one issue, appellant Adrian Campos argues that the trial court’s sentence of

ten years is a cruel and unusual punishment for the offense of aggravated assault. We

affirm.
                                   I.     BACKGROUND

       Campos was indicted for aggravated assault with a deadly weapon, a felony of the

second degree. See TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West, Westlaw through

2017 1st C.S.). Included in the indictment was an enhancement paragraph alleging that

Campos had previously been finally convicted of a felony offense. See id. § 12.42(b)

(West, Westlaw through 2017 1st C.S.). Campos pleaded guilty as charged pursuant to

a plea agreement. The trial court deferred the adjudication of guilt and placed Campos

on community supervision for a period of five years.

       In December of 2016, the State filed a motion to revoke Campos’s community

supervision. That motion was later dismissed without a hearing. In June of 2017, the

State filed a second motion to revoke Campos’s community supervision. The motion

alleged that Campos had committed multiple violations of the terms of his community

supervision: twice committing the offense of public intoxication in May of 2017; leaving

the county without permission; failing to pay certain fees; and failing to report his public

intoxication arrests to the community supervision department.

       At the hearing on the State’s motion, the trial court heard testimony from Campos,

his probation officer, and the two officers who arrested him for public intoxication on May

22 and 24, respectively. At the conclusion of the evidence, the trial court found the

State’s allegations true and revoked Campos’s community supervision.             The court

enhanced punishment to a first-degree felony and sentenced Campos to ten years’

confinement.    See id.    Campos did not object that this sentence was excessive,




                                             2
disproportionate, or in any way cruel or unusual, and he did not subsequently file a motion

for new trial. Campos appeals.

                                      II.   DISCUSSION

       By his sole issue, Campos argues that his sentence is cruel and unusual. He

argues that the trial court revoked his community supervision based on mere technical

violations and that his ten-year sentence is excessive and grossly disproportionate

relative to these minor violations.

A.     Standard of Review

       The Eighth Amendment of the United States Constitution provides that “[e]xcessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishment

inflicted.” U.S. CONST. amend. VIII. A punishment within the limits prescribed by a valid

statute “is not, per se, prohibited as cruel, unusual, or excessive.” Trevino v. State, 174
S.W.3d 925, 928 (Tex. App.—Corpus Christi 2005, pet. ref’d). When a sentence is within

the prescribed statutory range set down by the legislature, sentencing authorities have

nearly unfettered discretion to impose any punishment within that range.         Ex parte

Chavez, 213 S.W.3d 320, 323 (Tex. Crim. App. 2006).

B.     Preservation

       To preserve error for appellate review, a timely and specific objection is required.

TEX. R. APP. P. 33.1(a); Layton v. State, 280 S.W.3d 235, 238–39 (Tex. Crim. App. 2009).

When the sentence imposed is within the punishment range and not illegal, the failure to

specifically object in open court or in a post-trial motion waives any error on appeal.

Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (en banc); Noland v.


                                             3
State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d); Trevino,
174 S.W.3d at 927–28.

       Here, Campos’s punishment falls within the range of punishment for a second-

degree felony that is punished as a first-degree felony pursuant to an enhancement. See

TEX. PENAL CODE ANN. §§ 12.32(a); 12.42(b) (West, Westlaw through 2017 1st C.S.).

Campos concedes that he failed to present his Eighth Amendment argument to the trial

court in any form. Thus, by failing to object to the trial court’s sentence below, Campos

has forfeited his complaint on appeal. See Trevino, 174 S.W.3d at 928.

       We overrule Campos’s sole issue on appeal.

                                   III.    CONCLUSION

       We affirm the judgment of the trial court.



                                                             NELDA V. RODRIGUEZ
                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of August, 2018.




                                             4